38 F.3d 1213NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Mark Anthony MILLER, Petitioner Appellant,v.P.L. HUFFMAN, Respondent Appellee.
No. 93-6761.
United States Court of Appeals, Fourth Circuit.
Submitted December 20, 1993.Decided October 14, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-520-R)
Mark Anthony Miller, Appellant Pro Se.
W.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WIDENER, LUTTIG and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, as to the alleged due process violation by the Clerk of the Supreme Court of Virginia, we affirm on the reasoning of the district court.*  Miller v. Huffman, No. CA-93-520-R (W.D.Va. July 12, 1993).  As to the remaining claim, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Id. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART


*
 Because Appellant's due process claim attacked neither the fact nor duration of his confinement, the district court properly construed that claim under 42 U.S.C. Sec. 1983 (1988).   Preiser v. Rodriguez, 411 U.S. 475, 486 (1973)